Citation Nr: 1137569	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability, status post meniscotomy.

5.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations during the Persian Gulf War.

6.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations During the Persian Gulf War.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to a compensable rating for a right trapezius strain (major), for the period before November 30, 2010.

9.  Entitlement to a rating in excess of 10 percent for a right trapezius strain (major), for the period from November 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976, from August 1990 to June 1991, and from July 1996 to November 1996.  He served in the Southwest Asia theater of operations from September 1990 to May 1991.  He also has prior and subsequent service with the U.S. Army Reserve and the Army National Guard, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2005 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that time, the Veteran submitted additional evidence and waived initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The issue of entitlement to service connection for a cervical spine disability with scar, to include as secondary to right trapezius strain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left and right knee disabilities, for sleep apnea, and for entitlement to a rating in excess of 10 percent for a right trapezius strain, for the period from November 30, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  In September 1977, the RO denied service connection for a left knee disability.  The Veteran did not appeal that decision.  

3.  Evidence received since the September 1977 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.

4.  The evidence of record establishes that the Veteran had military service in the Southwest Asia theater of operations during the Persian Gulf War.

5.  The Veteran has chronic pain and fatigue that is of unknown etiology, but with a current diagnosis of fibromyalgia; the evidence does not reflect an intercurrent cause not of in-service origin. 

6.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's diagnosed hemorrhoids are the result of, or were chronically aggravated by, his service-connected irritable bowel syndrome (IBS).

7.  For the period from the filing of a claim for a higher rating on July 6, 2004 to November 29, 2010, the preponderance of the evidence does not show that the Veteran's right trapezius strain more closely approximates a "moderate" muscle disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of whether new and material evidence has been received to reopen a claim for service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The September 1977 RO decision which denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

3.  Subsequent to the September 1977 RO decision, new and material evidence sufficient to reopen the claim for service connection for a left knee disability has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.304(f) (2010).

4.  The criteria for service connection for fibromyalgia, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

5.  The criteria for the establishment of service connection for hemorrhoids secondary to IBS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  The criteria for a compensable disability rating for a right trapezius strain (major), for the period before November 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.14, 4.71, 4.73, Diagnostic Codes 5201, 5301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his Board testimony in May 2011, the Veteran stated his intention to withdraw his claim of whether new and material evidence has been received to reopen a claim for service connection for hearing loss.  This withdrawal has been reduced to writing in the transcript of the hearing associated with the claims file and in a document submitted to the Board after the hearing and signed by the Veteran.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2004, April 2005, November 2005, March 2006, April 2007, July 2007, September 2008, and July 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

During the course of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2006, April 2007, and September 2008.  

A notice pursuant to Vazquez-Flores concerning notice in higher rating claims was provided in the correspondence dated in June 2009.  To the extent that this VCAA letter did not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment, such deficiencies have not prejudiced the Veteran.  This letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected right trapezius strain disorder.  Further, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating, which the Veteran has received, is all that is required.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Given the determination reached in this decision regarding the Veteran's effort to reopen his left knee claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim at present without detriment to the due process rights of the Veteran.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The Board notes that not all of the Veteran's service personnel and treatment records are found in the claims file.  In July 2005, the RO issued a memorandum making a formal finding of non-availability of service records.  This memorandum detailed the efforts of the RO to obtain military records from the Veteran's Army Reserve unit and his National Guard battalion headquarters.  The Board's review of the claims file indicates that some of these records, specifically line of duty determinations, were later forwarded to the RO.  In any event, the Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The duty to assist also has been fulfilled as pertinent private and VA medical records have been requested and obtained and the Veteran was provided with a VA examination of his right shoulder disability.  The Board finds that the available medical evidence is sufficient for an adequate determination of all the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a left knee disability and that the evidence is otherwise sufficient to award service connection for this disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

A claim for service connection for a left knee disability was previously considered and denied by the RO in a September 1977 rating decision.  The Veteran failed to appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in September 1977 finding that his left knee complaint of discomfort in service with ten year history of condition manifested only transient symptoms and was not indicative of a chronic disability.  

At the time of the September 1977 RO decision that denied service connection for a left knee disability, the evidence of record consisted of service treatment records, a report of accidental injury, and an August 1977 VA examination.  

The report of accidental injury indicated that the Veteran hurt his left knee in approximately March 1976 when stationed in Germany when he dove for a ball during a volleyball game and his knee hit the floor and became very painful.  

The service treatment records show complaint and treatment in June 1976 for buckling of the left knee within the past two weeks.  An X-ray study was negative for pathology.  The Veteran's November 1976 discharge examination showed no abnormality of the left knee.  An August 1979 National Guard service treatment record noted the Veteran's complaint of a "stretched ligament" in the left knee, but the diagnosis was no significant abnormality.  A report of medical history noted that the Veteran wore a brace for a stretched ligament in his left knee for sports.

The report of the August 1977 VA examination revealed that the Veteran's left knee had not bothered him and that the left knee showed normal range of motion, 

In July 2004 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a left knee disability.  Since the September 1977 RO decision the following evidence has been associated with the claims file: additional service treatment and personnel records; private medical records from a number of physicians, a physical therapist, and a private hospital; VA treatment records dated from August 1999 to October 2010; lay statements from the Veteran's wife, buddy and friend; VA examinations dated in December 1991, August 1999, August 2005, December 2007, October 2010, November 2010, and January 2011; the transcript of the Veteran's video conference Board hearing in May 2011; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  The evidence submitted subsequent to the September 1977 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claims were denied in September 1977 as the medical evidence of record did not show that the Veteran currently had a chronic left knee disability.  

The evidence received subsequent to the September 1977 RO decision includes: an August 1999 Persian Gulf War examination diagnosis of degenerative arthritis, bilaterally, with muscular atrophy of the left knee; a December 1999 "over 40" National Guard examination in which the examiner noted that the Veteran's left knee gave way sometimes; a March 2006 line of duty determination that the Veteran injured his left knee while reaching and stretching while on a trash detail during a period of INACDUTRA; a March 2006 diagnosis from Dr. N.G.C. of a contusion-retropatellar of the left knee; a January 2007 private medical record from Dr. W.J.S. which revealed that the Veteran was receiving synvisc injections for his aching knees; a January 2007 VA treatment record which noted chronic arthralgia of both knees with knee pain greater in the left knee; a February 2007 private medical record from Dr. N.G.C. which revealed that he thought the Veteran had a permanent total impairment and that his arthritic knees were "going to catch up with him eventually;" and a December 2007 private medical record of Dr. W.J.S. which revealed crepitus in both knees, but no synovitis or instability.  As such, the Veteran was reported to be diagnosed with a left knee disability.  

In addition, in the Veteran's written statement attached to his November 2008 VA Form 9 and in his Board hearing testimony the Veteran essentially contends that he has had symptoms of a left knee disorder since at least his March 2006 injury during a period of INACDUTRA irrespective of any earlier injury during his first period of active service in 1976.  The Board notes that the Veteran is competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The report by the Veteran is presumed credible for the purposes of reopening the claim as it has not been shown to be inherently false or untrue, or beyond the competence of the Veteran to make.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence as well.

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of diagnosis and treatment for an arthritic left knee and the Veteran's indication of a continuity of symptoms.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present left knee disorder that is related to a period of active service or INACDUTRA.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a left knee disability is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  He essentially claims that he has a chronic disability, to include tissue, muscle and joint pain, that has been diagnosed as fibromyalgia, which is related to his military service that includes service in the Persian Gulf or is related to his sleep apnea, PTSD, depression, back and knees.

If a veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection for fibromyalgia may be established under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).  Service in Saudi Arabia is included within the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(d)(2).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome.  A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service personnel records reveal that the Veteran served in Saudi Arabia from September 1990 to May or June 1991 as a postal sergeant with the Alabama Army National Guard.  

Service treatment records are negative for any complaints of or treatment for fibromyalgia.  Service personnel records noted that the Veteran was injured in October 1990 when loading mail onto a truck.  He was not seen for this until April 1991, but the line of duty determination noted that the Veteran had a back injury type problem for the past eight months.

The Veteran's "over 40" National Guard examination in December 1999 failed to note any abnormalities of the muscles, tissues or joints.  However, in a contemporaneous report of medical history, the Veteran checked the "yes" box when asked if he ever had swollen or painful joints.

The Veteran underwent a Persian Gulf War examination in August 1999.  He complained of pain and fatigue since unloading heavy mail bags and injuring his right shoulder in Saudi Arabia.  He said that he was in the Dharan area in the Persian Gulf serving in a postal unit and that during this time he had exposure to smoke from oil fires only if the wind was blowing in the right direction.  There was some burning of containers of feces where he was located and the Veteran said that he used pesticides.  The Veteran also had two shots of anthrax vaccine.  He did not remember whether he took any Pyridostigmine tablets.  The examiner noted that the Veteran had had no exposure to chemical warfare agents, microwaves or to depleted uranium.  

Private medical records of Dr. W.J.S. dated from October 2005 to May 2011 show treatment for the Veteran's rheumatology complaints.  In a December 2005 record, Dr. W.J.S. stated that the Veteran's fibromyalgia was complicated by his PTSD and sleep apnea.  It was noted that the Veteran initially related all his difficulties to his Desert Storm experience where he had pain in his back initially felt to be simply a pulled muscle.  However, Dr. W.J.S. noted that the development of a diffuse soft tissue pain/myofascial pain syndrome along with the Veteran's documented PTSD and very clear sleep disturbance all supported that this combination of symptomatologies was a fibromyalgia-type process.  

A January 2007 VA medical record noted the Veteran's history of fibromyalgia and that he had fibromyalgia in the upper back, which continued to be problematic.  It was noted that the Veteran was symptomatic for fibromyalgia and continued to see his private rheumatologist.

A February 2007 private medical record of Dr. W.J.S. noted that for 15 to 16 years the Veteran had diffuse and chronic myofascial pain and had been through multiple courses of physical therapy.  There was no evidence of synovitis and no neurologic deficits.  Diagnosis was fibromyalgia and myofascial pain.  Dr. W.J.S. noted the Veteran clearly related the onset of his symptoms to an injury years ago.  

A January 2009 private medical record of Dr. F.A.M. noted a diagnosis of fibromyalgia.  

A May 2011 private medical record of Dr. W.J.S. noted a diagnosis of underlying fibromyalgia and that the Veteran still had global fibromyalgia pain.

The Veteran is service-connected for both PTSD and for irritable bowel syndrome (IBS), which the Board finds lends support and credibility to his complaints of an undiagnosed illness and fibromyalgia after service in the Southwest Asia theater of operations.  

Given the competent and credible evidence of a chronic disability and the current diagnosis of fibromyalgia, the absence of evidence of an intercurrent cause, and the evidence of service in the Southwest Asia theater of operations during the Persian Gulf War, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations, is warranted.  38 U.S.C.A. §§ 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.317.

Hemorrhoids

The Veteran seeks service connection for hemorrhoids.  He contends that his hemorrhoid disorder is secondary to his service-connected IBS.  He concedes that he did not have hemorrhoids while on military duty and that it did not show up on his "over 40" physical in 1999.  However, he contends that since that time his IBS led to his hemorrhoid disorder.

Service treatment records are negative for complaints of or treatment for hemorrhoids.  However, on a report of medical history the Veteran completed in conjunction with his "over 40" National Guard examination in December 1999, he checked the "yes" box when asked if he ever had hemorrhoids or rectal disease.  The examiner noted that the Veteran possibly had some gastrointestinal problems.  

Private medical records from an unidentified physician in 1992 showed that the Veteran had pain at the anus.  He told the physician it felt as if "marbles" had popped out the previous evening.  Thrombosed piles were noted and there was no bleeding.  

August 2001 private medical records from Dr. D.A.H. noted that the Veteran had been treated for moderate painful thrombosed hemorrhoids in an emergency room and that he was prescribed medication, rest and a sitz bath.

A June 2003 private medical record from Dr. D.A.H. noted that the Veteran had been treated for thrombosed external hemorrhoids.

A March 2006 private medical record of Dr. J.M.W. noted that the Veteran had recurrent thrombosed hemorrhoids that had required lancing on approximately 10 to 15 occasions.  

May 2006 private records of Dr. J.M.W. show that the Veteran had typical symptoms of IBS for more than 15 years and his history of IBS dated back to the Gulf War.  The Veteran also had recurrent thrombosed hemorrhoids that were lanced in the emergency room.  A recent colonoscopy did not reveal any pathological findings other than hemorrhoids and these symptoms still were consistent with his IBS.  A colonoscopy of this date showed small external hemorrhoids.

A July 2006 VA history and physical noted that the Veteran had IBS and hemorrhoids and was followed by a private physician who treated with supplemental fiber.

In a July 2007 signed statement the Veteran stated that his doctors told him that his hemorrhoids were probably caused by the problems he was having with IBS-sometimes diarrhea, sometimes constipation, and the stress of that condition on his body.  He said that he was treated for this condition while serving in Desert Storm and that hemorrhoid surgery was done by a civilian doctor after Desert Storm because the hemorrhoids had gotten so bad.

During his Board hearing in May 2011, the Veteran testified that he had rather large thrombosed hemorrhoids about the size of marbles.  He said that he had them lanced on numerous occasions at the emergency room and in doctors' offices, although he could not recall any direct treatment while on active duty.  He further testified that he believed his hemorrhoid disorder was secondary to his service-connected IBS because he had alternating diarrhea and constipation.  Thus, when he strained that is when the hemorrhoids popped out and would not retract.  (See transcript at pp. 15-16).

As noted above, when a condition may be diagnosed by its unique and readily identifiable features and is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is not a medical doctor or nurse who could formally diagnose hemorrhoids, the Board finds his description of the development of hemorrhoids while dealing with the effects of his IBS disability credible.

Based on the evidence of record the Board finds that service connection for hemorrhoids is warranted in this case as secondary to the Veteran's service-connected IBS.  As noted above, Dr. D.A.H. and Dr. J.M.W. diagnosed the Veteran with external hemorrhoids since service.  Since the RO earlier granted service connection for IBS, secondary service connection is available for this claim if there is evidence that the hemorrhoid disorder was either caused by or aggravated by a service-connected disability.  The private medical evidence noted above reported probable hemorrhoids as early as 1992, approximately a year after the Veteran's discharge from his second period of active service, when he complained of a pain at the anus and marble-sized hemorrhoids.  Medical records from Dr. J.M.W. in May 2006 traced the Veteran's long history of IBS back to the Gulf War and noted that hemorrhoids found on colonoscopy screening were consistent with his IBS.  In fact, the colonoscopy showed that hemorrhoids were the only pathology found.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt that further medical inquiry could be undertaken, such as providing the Veteran with a VA examination and medical opinion.  However, granting the Veteran the benefit of the doubt, the Board finds that the May 2006 private medical record of Dr. J.W.S., along with the Veteran's lay testimony, is sufficient to provide proof of a relationship between the Veteran's currently diagnosed hemorrhoid disorder and his service-connected IBS.  Therefore, secondary service connection for hemorrhoids is warranted.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405. As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Right Trapezius Strain Before November 30, 2010

Historically, the Veteran was granted service connection for a right trapezius strain (major) in a May 1992 rating decision and awarded a noncompensable (0 percent) disability rating, effective June 30, 1991.  In July 2004, the Veteran filed this current claim for a higher rating.  In a February 2011 rating decision and supplemental statement of the case, the RO increased the disability rating from zero to 10 percent, effective November 30, 2010, the date of a VA examination.  In his May 2011 Board hearing, the Veteran continued to contend for a higher rating and said that his right shoulder disorder had worsened even in the past few months.

The Veteran's right trapezius strain has been rated by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5301.  This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the dominant extremity.  

Diagnostic Code 5301 assigns a zero percent rating for slight disability of the dominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  While this regulation includes criteria that apply to gunshot wounds and similar injuries, it also contains criteria that contemplate symptoms such as muscle atrophy in the absence of injury.

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

Slight muscle disability is characterized by no cardinal signs or symptoms of muscle disability as noted above.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

A September 2004 private medical record of R.A.R., M.D. F.A.C.S., noted that the Veteran had continued pain in the interscapular region, but while his symptoms were aggravating he was so far able to participate in his usual daily routine.  Cervical and thoracic MRI scans looked satisfactory.  

In a March 2005 signed statement, the Veteran asserted that his 1990 in-service back injury that was initially diagnosed as a strained trapezius muscle was progressively growing worse and that he had constant daily back and neck pain.  

The Veteran underwent a VA examination in August 2005.  He complained that the muscle pain in his upper back had progressed such that it affected both sides of his upper back and was medial to his scapula.  He said that he was more comfortable with his hands over his head.  On examination, his upper back was tender to palpation with some tightening of the trapezius muscle, both right and left.  Impression was ongoing strain of the right trapezius, which in the examiner's opinion had no relation to similar discomfort that the Veteran had developed on the left side of his left trapezius strain.  

An October 2005 private medical record of Dr. W.J.S. noted that the Veteran reported that ever since Operation Desert Storm and an injured trapezius muscle he had developed a diffuse pain complex.  The Veteran noted pain in his neck, back, shoulders, and arms in addition to his legs.  Examination revealed several parascapular and paracervical soft tissue tender areas.  

A September 2006 private medical record of Dr. W.J.S. noted that the Veteran received trigger point injections in his back in the mid-scapular region.  It also was noted that the Veteran was exquisitely tender over the medial scapular border symmetrically in each posterior region.  The physician noted underlying arthralgias, some soft tissue pain, myofascial pain, and fibromyalgia.

A January 2007 VA medical record noted that the Veteran had fibromyalgia in the upper back which continued to be problematic.

February 2007 correspondence from a private physical therapist, G.T.M., noted that physical therapy appeared to alleviate some of the Veteran's symptoms briefly, but that he did not achieve any long lasting benefits.  The physical therapist also noted that many of the Veteran's complaints appeared to be related to soft tissue origins.  The Veteran was also instructed in appropriate stretching techniques for upper trapezius muscles.

In his February 2007 VA Form 9, Substantive Appeal, the Veteran contended that this right trapezius strain had been erroneously diagnosed and that his disability was much broader than that one muscle and should be rated at 30 percent.  

Based on the foregoing, the Board finds that the Veteran is not entitled to the next higher disability rating of 10 percent under Diagnostic Code 5301 for moderate impairment of Muscle Group I for the period before November 30, 2010.  The overall disability picture as shown by the evidence does not show that the muscle impairment associated with the right trapezius strain amounts to a moderate impairment.  The medical evidence of record shows that the Veteran's disability is primarily manifested by pain and tenderness.  Even though the Veteran has been diagnosed with fibromyalgia that reaches into the upper back, there is no limited range of motion reported for the shoulder and the Veteran could lift his arms above his shoulder.  Essentially, the Board finds that the evidence for the time period on appeal does not show that the Veteran's disability more closely approximates a moderate disability due to such symptoms as loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared with the sound side.  To the extent that fibromyalgia is present and may be affecting the Veteran's right shoulder joint and muscles, the Veteran has been separately service-connected for fibromyalgia in this decision, for which the RO will consider assigning an appropriate rating.  Given this, when considered together with the type and history of the Veteran's service-connected injury to the right trapezius muscle, the evidence does not support the assignment of a 10 percent rating under Diagnostic Code 5301 for the period before November 30, 2010.

The Board has also considered other potentially applicable rating codes pertinent to the shoulder, which may provide a basis for assigning a separate rating include Diagnostic Codes 5200, 5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  On review, there is no evidence of ankylosis of the scapulohumeral joint, or fibrous union of the humerus, or impairment of the clavicle/scapula for this time period; thus a higher evaluation is not warranted under Diagnostic Codes 5200, 5202, or 5203 for this time period.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314- 16 (2003).

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

As noted above, the Veteran could raise his arms above shoulder level in August 2005, according to the VA examination of that date.  In addition, range of motion measured just after the time period on appeal (noted in the January 2011 addendum to the November 2010 VA examination) was within normal limits.  Therefore, the lowest compensable rating in the schedular criteria, is not warranted under Diagnostic Code 5201 for the Veteran's right trapezius strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has also considered the rule of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In so doing, the Board acknowledges the objective evidence of pain and tenderness.  However, this symptomatology has been considered in the present award for a "slight" muscle injury disability.  The Board finds that the preponderance of the evidence for this time period shows that any additional functional impairment does not constitute an increase in severity related to the right trapezius muscle, or is associated with his service-connected fibromyalgia or might be associated with the cervical spine disability claim that the Veteran has requested be referred to the RO for development.  Thus, a higher rating is not warranted under the rule of DeLuca.

The Board has considered the Veteran's statements as to the nature and severity of his right trapezius symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been upheld herein for the Veteran's right trapezius strain contemplates the level of impairment reported by the Veteran.  Indeed, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to his right shoulder disorder simply did not meet the criteria for higher ratings for the time period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claim, the Board has considered whether the Veteran is entitled to "staged ratings" for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The matter of a staged or higher rating for the period from November 30, 2010 is being remanded for the reasons discussed below.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning whether new and material evidence has been received to reopen a claim for service connection for hearing loss is dismissed.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for fibromyalgia, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations, is granted, subject to the laws and regulations governing monetary awards.

Service connection for hemorrhoids, including as secondary to irritable bowel syndrome, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required for the following issues: the Veteran's reopened claim for service connection for a left knee disability; service connection for a right knee disability, status post menisectomy; service connection for sleep apnea; and entitlement to a rating in excess of 10 percent for a right trapezius strain, for the period from November 30, 2010.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Concerning the Veteran's claims for service connection for left and right knee disabilities, the Veteran has presented evidence of a current disability in each knee and that he injured each knee in separate accidents during periods of INACDUTRA.  For example, as noted above, he originally claimed he injured his left knee in 1976 while on active duty, then reinjured the left knee in 2006 during a period of INACDUTRA while on a trash detail.  A March 2006 line of duty determination supports the latest in-service injury.  The Veteran essentially contends either that a preexisting left knee disorder was aggravated during a period of service or that his current left knee disorder is due to service.  

The Board notes that while a July 1976 service treatment record during the Veteran's first period of active duty indicated that the Veteran's left knee discomfort was of 10 years duration, his July 1973 enlistment examination did not reveal any left knee abnormality.  The Board's review of the evidence in the claims file reveals there is no clear and unmistakable evidence to rebut the presumption of soundness upon entry into service.  See 38 C.F.R. § 3.306.  In addition, the Veteran testified in May 2011 that his left knee problems of the 1970s had essentially resolved before he reinjured it in the March 2006 INACDUTRA incident.  Therefore, the Veteran's claim for service connection for a left knee disability should proceed to be developed and analyzed as one for direct service connection and not for aggravation during service of a preexisting disorder.  

The Veteran also contends that he injured his right knee in April 2004 when he twisted the knee after stepping on uneven pavement after taking out the trash during a period of INACDUTRA.  An April 2004 line of duty determination supports the in-service injury to the right knee.  In addition, private medical records show a surgical repair to the right knee in May 2004 for a medial meniscal tear and lateral collateral ligament tear.  A right knee status post meniscotomy was diagnosed in an August 2005 VA examination, but no nexus opinion was provided.  

A July 2006 VA history and physical noted that the Veteran underwent a right knee arthroscopy for lateral collateral ligament and meniscal tears in May 2004 and that his symptoms had stabilized since arthroscopy.  He wore a brace.  It also was noted that the Veteran's left knee had also been injured during National Guard duty.  The Veteran had been seen by a private orthopedist and underwent a MRI scan which apparently showed no significant abnormality.  An injection was also done and physical therapy had been recommended.  

In view of the line of duty determinations that the Veteran was injured during periods of INACDUTRA in April 2004 and March 2006 and the medical evidence of current left knee and right knee disabilities, the Board finds that additional development is required prior to appellate review to determine if his current knee disabilities were incurred or aggravated during the appropriate INACDUTRA period of service.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the Veteran's claim for service connection for sleep apnea, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations.  In his written submissions and testimony the Veteran has asserted that he believes his sleep apnea developed out of his exposure to the toxic environment of the Gulf War and was made worse by his service-connected PTSD.  

The Board's review of the claims file discloses that the Veteran has been diagnosed with sleep apnea after his service in the Persian Gulf, but has not undergone a VA examination or received a VA medical opinion attempting to explain whether this disorder is related to service, including exposure to environmental hazards.  The Board notes that to the extent that the Veteran claims his diagnosed sleep apnea is a manifestation of sleep disturbance as a sign or symptom of an undiagnosed illness under 38 C.F.R. § 3.317, the Board finds such assertion is misplaced.  Obstructive sleep apnea, as a well understood diagnosed disorder, is not recognized as part of a an undiagnosed illness or medically unexplained chronic multisymptom illness.  Indeed, the Board finds that any complaints of sleep disturbance is already encompassed and compensated in his service-connected PTSD, which is currently rated as 70 percent disabling.  Regardless of whether obstructive sleep apnea falls under the purview of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Veteran may still pursue the claim on the basis of direct service connection, to include as due exposure to environmental hazards as a consequence of service in the Southwest theater of operations during the Persian Gulf War.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

While available service treatment records are negative for complaints of or treatment for sleep apnea, the Veteran did check the "yes" box in May 1991 and December 1999 documents when asked if he ever had frequent trouble sleeping.  

A February 2001 private medical record of Dr. R.M.C. noted that for at least 10 years the Veteran had been told that he did a lot of kicking in bed when he was asleep.  He underwent a polysomnogram on VA referral.  Diagnosis was obstructive sleep apnea syndrome.

January 2004 National Guard records noted the Veteran had obstructive sleep apnea and that he was not deployable for this reason.  

The Veteran also testified in May 2011 that his wife, who is a nurse, noticed shortly after his return from the Persian Gulf that he stopped breathing at night and she would have to wake him up to get him breathing again.  

In view of the Veteran's current diagnosis of obstructive sleep apnea, medical and lay evidence that this disorder might be related to his service in the Persian Gulf, credible lay evidence that the Veteran has had this sleep disorder since sometime near his discharge from active duty in June 1991, and the fact he has never been provided a VA examination of this claim, the Board finds that additional development is required prior to appellate review.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim for a rating in excess of 10 percent for his service-connected right trapezius strain, for the period from November 30, 2010, the Veteran has asserted that his service-connected disability is worse than what is reflected by the currently assigned 10 percent disability rating.  During the May 2011 video conference hearing, the Veteran testified that his surgeon told him the previous month that he had lost 60 percent to 70 percent of use in his right arm.  The Veteran is right hand dominant.  The Veteran claimed that his right shoulder disability has gotten worse since his last VA examination in November 2010 and that he had missed about 65 days of work from the post office within the past 12 months because of his right shoulder disorder.  (See transcript at pp. 5-8).

Private medical evidence associated with the claims file indicates that the Veteran's service-connected right trapezius strain disorder may have worsened since his last VA examination.  An April 2011 private medical record of Dr. N.G.C. noted that the Veteran complained of paresthesia into the radial digits and weakness of the right upper extremity while an April 2011 private medical record of Dr. R.A.R. noted that the Veteran's current pain in the area about the right trapezius was worse. 

The Board also notes that neither the November 2010 nor the January 2011 VA examiners had access to the claims file.  The fact that both these later VA examinations were conducted without the examiners' access to the claims file renders those examinations inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").

In light of the assertions of the Veteran as to the increased severity of his right shoulder disability since his examination in November 2010, and the inadequacy of the most recent VA examination in February 2011, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability has worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, has no discretion and must remand this matter so that the RO/AMC can schedule another VA examination to acquire an assessment of the current nature and extent of the Veteran's right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any sleep apnea, knee, or right trapezius muscle strain disorders and whose records are not found within the claims file.  Of particular interest are any records of evaluation and/or treatment from the Tuscaloosa VAMC and the Birmingham VAMC, from October 2010 to the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo (an) appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any sleep apnea and left knee and right knee disabilities and to determine the current severity of his service-connected right trapezius muscle strain.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner(s).  The examiner(s) shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, the examiner(s) should acknowledge the Veteran's lay statements of his history of sleep apnea, right and left knee disabilities, and right trapezius strain.  The rationale for all opinions expressed should be provided in the report of examination.  The examiner(s) is(are) requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee disability was incurred or aggravated during the Veteran's period of INACDUTRA in March 2006. 

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability was incurred or aggravated during the Veteran's period of INACDUTRA in April 2004.

(c)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is was incurred in, or as a result of his active duty service, to include as due exposure to environmental hazards while service in the Southwest theater of operations during the Persian Gulf War.

(d)  Whether the Veteran's service-connected right trapezius muscle strain shows signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, or musculoskeletal dysfunction, such as loss of motion or evidence of ankylosis.

A complete rationale for all opinions expressed should be provided.

3.  The RO/AMC shall take such additional development action as it deems proper with respect to each claim.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


